



Exhibit 10(a)(iv)




















THE DOW CHEMICAL COMPANY


EXECUTIVES’ SUPPLEMENTAL
RETIREMENT PLAN - RESTRICTED AND CADRE BENEFITS




Restated Effective September 1, 2017

















































































--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
PREAMBLE
1


 
 
 
 
ARTICLE I DEFINITIONS
3


 
 
 
 
 
1.1.
Agreement and Plan of Merger
3


 
1.2.
Appeals Administrator
3


 
1.3.
Approved Service
3


 
1.4.
Beneficiary
3


 
1.5.
Board
3


 
1.6.
Cadre Benefits
4


 
1.7.
Cadre Employee
4


 
1.8.
Change Of Control
4


 
1.9.
Code
5


 
1.10.
Company
5


 
1.11.
Compensation
5


 
1.12.
DEPP
5


 
1.13.
Dow Controlled Group
6


 
1.14.
Employee
6


 
1.15.
ERISA
6


 
1.16.
Global Pension Relocation Policy
6


 
1.17.
Initial Claims Reviewer
6


 
1.18.
Key Employee
6


 
1.19.
Orion Merger
6


 
1.20.
Participant
7


 
1.21.
Plan
7


 
1.22.
Plan Administrator
7


 
1.23.
Plan Year
7


 
1.24.
Prior Company
7


 
1.25.
Restricted Benefits
7


 
1.26.
Separation From Service Date
7


 
1.27.
Separation From Service or Separates From Service
7


 
1.28.
Spouse
8


 
1.29.
VPHR
8


 
 
 
 
ARTICLE II PARTICIPATION
9


 
 
 
 
 
2.1.
Eligibility and Participation
9


 
2.2.
Termination of Active Participation
9


 
 
 
 
ARTICLE III RESTRICTED AND CADRE BENEFITS
10


 
 
 
 
 
3.1.
Calculation of Restricted Benefits
10


 
3.2.
Vesting of Restricted Benefits
11





- i -

--------------------------------------------------------------------------------





 
3.3.
Cadre Benefits
11


 
3.4.
Benefit Calculations
12


 
3.5.
Duplication of Benefits
12


 
 
 
 
ARTICLE IV DISTRIBUTION OF RESTRICTED AND CADRE BENEFITS
13


 
 
 
 
 
4.1.
Form of Payment
13


 
4.2.
Date of Payment
14


 
4.3.
Optional Lump Sum Distribution for Restricted Benefits and Cadre Benefits
15


 
4.4.
Change Of Control
17


 
4.5.
Benefit Payments Upon Death
17


 
4.6.
Permitted Accelerations of Distribution
17


 
4.7.
Permitted Delays in Distribution
18


 
4.8.
Administrative Provisions Regarding Distributions
19


 
4.9.
Disputed Payments and Refusals To Pay
20


 
 
 
 
ARTICLE V FINANCING OF BENEFITS
21


 
 
 
 
 
5.1.
Source of Funds
21


 
5.2.
General Creditor
21


 
5.3.
Liability of the Company
21


 
5.4.
Assignment
21


 
 
 
 
ARTICLE VI PLAN ADMINISTRATION
22


 
 
 
 
 
6.1.
Duties And Powers of the Plan Administrator
22


 
6.2.
Designation of Additional Administrators and Allocation and Delegation of
Administrative Responsibilities
22


 
6.3.
Decisions of Administrators
23


 
6.4.
Indemnification
24


 
6.5.
Claim and Review Procedure
24


 
6.6.
Commencement of Legal Action
26


 
6.7.
Forum Selection
27


 
 
 
 
ARTICLE VII AMENDMENT AND TERMINATION OF THE PLAN
29


 
 
 
 
 
7.1.
Amendment
29


 
7.2.
Termination
29


 
 
 
 
ARTICLE VIII MISCELLANEOUS
30


 
 
 
 
 
8.1.
Plan Is Binding
30


 
8.2.
Effect of Plan on Employer-Employee Relationship
30


 
8.3.
Governing Law
30


 
8.4.
Tax Withholding
30


 
8.5.
Savings Clause
31


 
8.6.
Notices
31





- ii -

--------------------------------------------------------------------------------





 
8.7.
Waiver
31


 
8.8.
Reliance on Information Provided
31


 
8.9.
Plan Interpretation and Section 409A
31


 
8.10.
Plan Document
31


 
8.11.
Privilege
32


 
8.12.
Rules Of Construction
32







- iii -

--------------------------------------------------------------------------------






PREAMBLE


Plan Establishment
On May 14, 1992, The Dow Chemical Company established The Dow Chemical Company
Executives’ Supplemental Retirement Plan (the “Executives’ Supplemental
Retirement Plan”) as an unfunded program of deferred compensation, which
included Part A for non-U.S. service, non-controlled group service and/or
non-covered controlled group service and Part B for employees whose benefits
under the Dow Employees’ Pension Plan (the “DEPP”) are limited by sections
401(a)(17) and 415 of the Code. The Executives’ Supplemental Retirement Plan was
amended and restated several times after its establishment, including to comply
with the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) with respect to those amounts that are not grandfathered
under section 409A. (The portion of the Executives’ Supplemental Retirement Plan
consisting of amounts that were “earned and vested,” within the meaning of
section 409A of the Code, prior to 2005 and are therefore exempt from the
requirements of section 409A of the Code (“Grandfathered Amounts”) can be found
in Appendix A of the document in effect on and before the Closing Date described
below.)
In connection with the change of control resulting from the transaction
described in the Agreement and Plan of Merger (as defined in Article I below),
certain benefits accrued through the closing date of the transaction (the
“Closing Date”) were paid to participants in a single lump sum pursuant to
Section 4.01(b)(v) of the Executives’ Supplemental Retirement Plan. Effective as
of the day after the Closing Date, Part A of the Executives’ Supplemental
Retirement Plan was spun off to form this Plan, known as “The Dow Chemical
Company Executives’ Supplemental Retirement Plan - Restricted and Cadre
Benefits” (the “Plan”), and Part B of the Executives’ Supplemental Retirement
Plan was amended, restated and renamed “The Dow Chemical Company Executives’
Supplemental Retirement Plan - Supplemental Benefits.”
Purpose
The purpose of the Plan is to provide certain management and highly compensated
employees of The Dow Chemical Company and certain affiliated entities with
retirement benefits as set forth herein, including benefits that are not
otherwise provided by the DEPP, the Cadre Pension Plan or other plans maintained
by The Dow Chemical Company or those affiliated entities.
Effect of Restatement
The changes made by this 2017 Restatement apply to all amounts deferred under
the Plan, except:
•
to the extent otherwise indicated;



•
to the extent that any change would result in a “material modification” (within
the meaning of the regulations under section 409A) of a Grandfathered Amount; or



•
that the vested accrued benefit of a Participant whose annuity starting date
occurred on or before the Closing Date shall be the amount, as reflected in the
Plan Administrator’s records, determined pursuant to the terms of the
Executives’ Supplemental Retirement Plan in effect on the date of the
Participant’s retirement, death or other termination of employment, unless
otherwise provided in a subsequent amendment or restatement.





- 1 -

--------------------------------------------------------------------------------





Compliance With Applicable Law
The Plan is intended to (1) constitute an unfunded program maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees consistent with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and (2) comply with section
409A of the Code and official guidance issued thereunder, to the extent legally
required. Notwithstanding any other provision of the Plan, the Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.




- 2 -

--------------------------------------------------------------------------------






ARTICLE I


DEFINITIONS


1.1.
Agreement and Plan of Merger



“Agreement and Plan of Merger” shall mean the Agreement and Plan of Merger dated
as of December 11, 2015 by and among Diamond-Orion HoldCo, Inc., The Dow
Chemical Company, Diamond Merger Sub, Inc., Orion Merger Sub, Inc. and E.I. du
Pont de Nemours and Company, as amended.
1.2.
Appeals Administrator



“Appeals Administrator” shall mean the person, group of persons, or entity
responsible for reviewing adverse benefit determinations under the Plan, as
described in DOL Reg. section 2560.503-1(h). The Global Benefits Director is the
Appeals Administrator, except to the extent a different person, group of persons
or entity is designated as the Appeals Administrator pursuant to Section 6.2(a)
or the Global Benefits Director delegates his responsibility for deciding
appeals to another person, group of persons or entity pursuant to Section
6.2(c).
1.3.
Approved Service



“Approved Service” shall have the meaning set forth in Section 3.1(a).
1.4.
Beneficiary



“Beneficiary” shall mean any legal or natural person or persons designated by a
Participant to receive a benefit under the Plan in the event of the
Participant’s death. Such designation shall be made in writing in accordance
with rules prescribed by the Plan Administrator. The beneficiary of a
Participant shall be deemed to be such Participant’s Spouse, if married, unless
such Spouse agrees in writing to waive this right, or the Participant’s domestic
partner, if the Participant and domestic partner are in an approved domestic
partner relationship (as defined in the DEPP). If the Participant is not married
or in an approved domestic partner relationship and fails to designate a
Beneficiary, the amounts payable, if any, under this Plan due to the death of
the Participant shall be paid in the following order: (a) to the children of the
Participant; (b) to the beneficiary of the Company Paid Life Insurance of the
Participant; (c) to the beneficiary of any Company-sponsored life insurance
policy for which the Company pays all or part of the premium of the Participant;
or (d) to the estate of the Participant. The written waiver requirement that
applies to Spouses of Participants does not apply to domestic partners of
Participants.
1.5.
Board



“Board” shall mean the board of directors of The Dow Chemical Company.


- 3 -

--------------------------------------------------------------------------------





1.6.
Cadre Benefits



“Cadre Benefits” shall mean the benefits described in Section 3.3.
1.7.
Cadre Employee



“Cadre Employee” shall mean an employee who has been authorized by Dow Europe
GmbH to participate in the Cadre Pension Plan and who earns compensation while
on assignment to the U.S.
1.8.
Change Of Control



A “Change of Control” under the Plan shall be deemed to have occurred on:
(a)
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of The Dow Chemical Company that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of The Dow Chemical
Company;



(b)
the date that a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the directors before the date of the appointment or election;



(c)
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of The Dow
Chemical Company possessing 30 percent or more of the total voting power of the
stock of The Dow Chemical Company; or



(d)
the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from The Dow Chemical
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of The Dow
Chemical Company immediately before such acquisition or acquisitions, provided
that the following asset transfers shall not result in a Change of Control: (i)
a transfer of assets to a stockholder of The Dow Chemical Company in exchange
for or with respect to its stock, (ii) a transfer to a corporation, 50 percent
or more of the total value or voting power of which is owned directly or
indirectly, by The Dow Chemical Company, (iii) a transfer to a person, or more
than one person acting as a group, that owns 50 percent or more of the stock of
The Dow Chemical Company, or (iv) a transfer to an entity, at least 50 percent
of the total value or voting power of which is owned, directly or indirectly, by
a person described in clause (iii).



Notwithstanding anything to the contrary in subsections 1.8(a) through (d),
however, a Change of Control with respect to benefits to which the Participant
accrues a legally binding right on or after the closing date of the transaction
described in the Agreement and Plan of Merger shall not include: (i) a transfer,
sale or disposition of assets from The Dow Chemical Company to a person,
corporation


- 4 -

--------------------------------------------------------------------------------





or other entity that occurs in preparation for or in connection with a Business
Separation; (ii) the acquisition, disposition, transfer or distribution of stock
of The Dow Chemical Company that occurs in preparation for or in connection with
a Business Separation; (iii) a change in the membership of the Board that occurs
in preparation for or in connection with a Business Separation; or (iv) any
other event, action or transaction involving, or with respect to, The Dow
Chemical Company or any of its affiliates or subsidiaries that would otherwise
be described in Section 1.8(a) through (d) that occurs in preparation for or in
connection with a Business Separation. A “Business Separation” is (A) any event,
action or transaction described in or contemplated by (1) “The Intended Business
Separations” section of the final proxy statement/prospectus filed by DowDupont
Inc. (formerly known as Diamond-Orion HoldCo, Inc.) with the Securities and
Exchange Commission on June 10, 2016 regarding the separation of the agriculture
businesses, specialty products businesses and material sciences businesses into
three independent, publicly traded companies following the completion of the
Orion Merger, or (2) Section 9.3 and Article X of the bylaws of DowDuPont Inc.
as adopted upon the completion of the Orion Merger, and (B) any similar business
separation, including any similar event, action or transaction involving the
spin-off or split-out of entities or assets from the DowDuPont Inc. controlled
group.
This definition of “Change of Control” is intended to satisfy the definition of
a “change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” as
defined in Treas. Reg. § 1.409A-3(i)(5) (or any successor provision thereto),
and in no circumstance shall an event be treated as a Change of Control unless
this Section 1.8 complies with such requirements.
1.9.
Code



“Code” shall mean the Internal Revenue Code of 1986, as amended.
1.10.
Company



“Company” shall mean The Dow Chemical Company and any other entity that is
included in the Dow Controlled Group and that is authorized to participate in
the Plan by the Board or the Plan Administrator.
1.11.
Compensation



“Compensation” shall mean compensation as defined under the DEPP, without regard
to the limitations imposed by section 401(a)(17) of the Code and the definition
of compensation under section 415 of the Code.
1.12.
DEPP



“DEPP” shall mean the Dow Employees’ Pension Plan.


- 5 -

--------------------------------------------------------------------------------





1.13.
Dow Controlled Group



“Dow Controlled Group” shall mean a controlled group of corporations within the
meaning of section 414(b) or section 414(c) of the Code or an affiliated service
group within the meaning of section 414(m) of the Code with respect to The Dow
Chemical Company, and any other entity required to be aggregated with The Dow
Chemical Company under section 414(o) of the Code.
1.14.
Employee



“Employee” shall mean someone who is employed by the Company to perform personal
services in an employer-employee relationship who receives compensation from the
Company, other than a retirement benefit, severance pay, retainer, or fee under
contract.
1.15.
ERISA



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.16.
Global Pension Relocation Policy



“Global Pension Relocation Policy” shall mean The Dow Chemical Company’s Global
Pension Relocation Policy, as such policy may be amended from time to time.
1.17.
Initial Claims Reviewer



“Initial Claims Reviewer” shall mean the person, group of persons or entity
responsible for deciding benefit claims under the Plan, as described in DOL Reg.
§ 2560.503-1(e) (i.e., first level claims for benefits). The Initial Claims
Reviewer is the North America Retirement Programs Leader, except to the extent a
different person, group of persons or entity is designated as the Initial Claim
Reviewer pursuant to Section 6.2(a) or the North America Retirement Programs
Leader delegates her responsibility for deciding claims to another person, group
of persons or entity pursuant to Section 6.2(c).
1.18.
Key Employee



“Key Employee” shall mean a Participant who is a key employee within the meaning
of Treas. Reg. § 1.409A-1(i), as determined in accordance with the procedures
adopted by The Dow Chemical Company.
1.19.
Orion Merger



“Orion Merger” shall mean the transaction described in the Agreement and Plan of
Merger.


- 6 -

--------------------------------------------------------------------------------





1.20.
Participant



“Participant” shall mean an Employee who has commenced participation in the Plan
under Section 2.1 below and whose participation has not terminated under Section
2.2 below.
1.21.
Plan



“Plan” shall mean The Dow Chemical Company Executives’ Supplemental Retirement
Plan - Restricted and Cadre Benefits as set forth herein, together with any and
all amendments hereto.
1.22.
Plan Administrator



“Plan Administrator” shall mean the person, group of persons, or entity
responsible for administering the Plan as provided in Section 6.1. Each of the
Global Benefits Director and the North America Retirement Programs Leader is a
Plan Administrator, except to the extent a different person, group of persons or
entity is designated as the Plan Administrator pursuant to Section 6.2(a) or the
Global Benefits Director or North America Retirement Programs Leader delegates
his or her responsibilities to another person, group of persons or entity
pursuant to Section 6.2(c).
1.23.
Plan Year



“Plan Year” shall mean the twelve month period beginning January 1 and ending
December 31.
1.24.
Prior Company



“Prior Company” shall have the meaning set forth in Section 3.1.
1.25.
Restricted Benefits



“Restricted Benefits” shall mean the benefit described in Section 3.1.
1.26.
Separation From Service Date



A Participant’s “Separation from Service Date” shall mean the date on which the
Participant experiences a Separation from Service.
1.27.
Separation From Service or Separates From Service



With respect to benefits to which the Participant accrues a legally binding
right on or after the closing date of the transaction described in the Agreement
and Plan of Merger, “Separation from Service” or “Separates from Service” shall
mean a “separation from service” within the meaning of section 409A of the Code,
except that:
a)
In applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under sections 414(b) and (c) of
the Code, and in applying Treas. Reg. § 1.414(c)-2 for purposes of determining
trades or businesses that are under common control under section 414(c) of the
Code, the language “at least 45 percent” is used instead of “at least 80
percent” each place it appears; and



- 7 -

--------------------------------------------------------------------------------





b)
The threshold “level of bona fide services” reduction, within the meaning of
Treas. Reg. § 1.409A-1(h)(1)(ii), for determining whether a separation of
service has taken place shall be less than 50 percent (instead of no more than
20 percent).



With respect to Participants who did not receive a single lump-sum payment in
connection with the change of control resulting from the Orion Merger,
“Separation from Service” or “Separates from Service” shall mean a “separation
from service” within the meaning of section 409A of the Code, except that in
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under sections 414(b) and (c) of
the Code, and in applying Treas. Reg. § 1.414(c)-2 for purposes of determining
trades or businesses that are under common control under section 414(c) of the
Code, the language “at least 45 percent” is used instead of “at least 80
percent” each place it appears.
1.28.
Spouse



“Spouse” shall mean the person’s legal spouse as determined in accordance with
IRS Revenue Ruling 2013-17 and other relevant guidance issued by the Internal
Revenue Service and the Department of Labor.
1.29.
VPHR



“VPHR” shall mean the Vice President of The Dow Chemical Company with senior
responsibility for Human Resources.




- 8 -

--------------------------------------------------------------------------------






ARTICLE II


PARTICIPATION


2.1.
Eligibility and Participation



(a)
Each Employee who is determined by the Plan Administrator to be entitled to a
Restricted Benefit shall be eligible to participate in the Plan.



(b)
Each Employee who is determined by the Plan Administrator to be subject to the
Global Pension Relocation Policy and who was hired by an entity in the Dow
Controlled Group prior to January 1, 2008 shall be eligible to participate in
the Plan.



(c)
Each Cadre Employee who is determined by the Plan Administrator to have been
authorized by Dow Europe GmbH to participate in the Company’s Cadre Pension Plan
shall be eligible to participate in the Plan while such employee is on
assignment to the U.S.



(d)
Each Employee shall furnish such information and perform such acts as the
Company may require in order to maintain such eligibility.

  
2.2.    Termination of Active Participation


An otherwise eligible Employee shall cease to accrue benefits under the Plan
upon the earliest of: (i) the Participant’s Separation from Service; (ii) the
Participant’s death; (iii) the date the Participant’s employer ceases be part of
the Dow Controlled Group; or (iv) written notification issued to the Participant
that he or she is no longer eligible to participate in the Plan. Thereafter,
participation shall continue only for the purposes of receiving a distribution
of the benefits accrued and vested as of the date the Participant ceased to
actively participate in the Plan.
If a Participant: (i) whose active participation in the Plan ceases because he
has Separated from Service is rehired as an Employee; or (ii) whose active
participation in the Plan ceases because he has been transferred to an entity in
the Dow Controlled Group that is not a Company returns to employment with a
Company, his eligibility to participate in, and benefits earned under, the Plan
following his rehire or transfer shall be determined by the Plan Administrator
in compliance with applicable Company policies and section 409A of the Code.




- 9 -

--------------------------------------------------------------------------------






ARTICLE III


RESTRICTED AND CADRE BENEFITS


3.1.
Calculation of Restricted Benefits



(a)
The amount of retirement benefits payable under DEPP to Participants who
transfer from (i) a Dow foreign entity to a Dow U.S. entity covered by DEPP,
(ii) a controlled group entity that does not participate in DEPP, or (iii) a
non-controlled group entity or non-affiliated company (collectively, a “Prior
Company”), may not include compensation and service with the Prior Company. The
intent of this Section 3.1(a) is to provide Restricted Benefits designed to
ensure that Participants, as named by the Plan Administrator, receive (I)
eligibility and vesting service under DEPP for such service with a Prior
Company, as determined by the Plan Administrator, and/or (II) a pension benefit
based on their aggregate service (and compensation) rendered to Dow and the
Prior Company, as determined by the Plan Administrator (the “Approved Service”),
but that benefits attributable to such Approved Service do not result in a
duplication of benefits. However, Restricted Benefits attributable to such
Approved Service shall be reduced by the value of any benefit payable under the
DEPP or any other tax-qualified retirement savings vehicle sponsored by a member
of the Dow Controlled Group that is attributable to such Approved Service. For
purposes of calculating the Participant’s Restricted Benefits, the amount of
retirement benefits payable under DEPP to Participants with Approved Service
shall be calculated as provided in Section 3.1(a)(i), (ii) or (iii), as
determined by the Plan Administrator to be applicable to the Participant.



i.
No Proration Method.     Under this method, the Restricted Benefits shall be
determined by counting the Approved Service as eligibility and vesting service
under DEPP.



ii.
Equivalent Benefits Method. Under this method, the Restricted Benefits shall be
determined by using the entire Approved Service as credited service, and such
benefit shall be reduced by the accrued benefit under the plan maintained by the
Prior Company, as determined under Section 3.1(a)(iv) below.



iii.
Proration Method. Under this method, the Restricted Benefits shall be determined
under the proration rules set forth in the Global Pension Relocation Policy, and
in accordance with Section 3.1(a)(iv) below.



iv.
Accrued Benefit Under the Prior Plan. The Employee’s accrued benefit under the
plan maintained by the Prior Company shall be determined under the terms and
provisions of such plan as of the date of the Employee’s transfer to this Plan.
To the extent such plan provides a fixed value based on compensation and service
(or other factors) earned prior to participation in this Plan, the value shall
be fixed and determinable as of the date of transfer. To the extent such plan
provides an accrued benefit that is not reasonably ascertainable as of the date
of transfer, such benefit shall be determined based on objectively determinable
factors set forth under such plan as of the date of transfer (e.g., conversion
rate, age or service, interest rates, actuarial assumptions), and shall not be
subject to the discretion of any Employee, Company, or Prior Company.





- 10 -

--------------------------------------------------------------------------------





(b)
The amount of retirement benefits payable under DEPP to Participants who
transfer to (i) a Dow foreign entity not covered by DEPP, (ii) a member of the
Dow Controlled Group that does not participate in DEPP, or (iii) a
non-controlled group entity or non-affiliated company (each, a “Nonparticipating
Company”), may not include compensation and service with the Nonparticipating
Company. The intent of this Section 3.1(b) is to provide Restricted Benefits
designed to ensure that Participants, as named by the Plan Administrator,
receive (I) eligibility and vesting service under DEPP for such service with a
Nonparticipating Company, as determined by the Plan Administrator, and/or (II) a
pension benefit based on their Approved Service, but that benefits attributable
to such Approved Service do not result in a duplication of benefits. Any such
Restricted Benefits shall be determined under the proration rules set forth in
the Global Pension Relocation Policy, and in accordance with the rules in
Section 3.1(a)(iv), and shall be reduced by any benefit payable under DEPP or
any other tax-qualified retirement savings vehicle sponsored by a member of the
Dow Controlled Group that is attributable to such Approved Service.



(c)
For this purpose, the value of the DEPP benefit shall be determined under the
terms of DEPP (as modified by Section 3.1(a) above) as in effect on the earlier
of Separation from Service or death.     



3.2.
Vesting of Restricted Benefits



A Participant’s vested interest in his or her Restricted Benefit calculated
under Section 3.1 (i.e., vesting percentage) shall be determined in accordance
with the applicable vesting schedule in the Prior Plan (as described in Section
3.1(a)(iv) as in effect when the Participant transferred from the Prior Plan.
Such vested interest shall be determined by aggregating service earned under the
Prior Plan and the DEPP.


3.3.
Cadre Benefits



A Cadre Employee on assignment to the United States will receive the same
defined benefit accrual schedule with respect to his or her service in the
United States as would have applied under the Cadre Pension Plan if such
individual had continued working outside of the United States (including death
and disability benefits).  This Cadre Benefit shall be determined in accordance
with Section 3.4 of the Cadre Pension Plan, based solely on the U.S. credited
service, highest consecutive three-year average compensation, and U.S. annual
accrual rate; provided, however, that the amount payable under this Plan shall
also include any pay roll-up on the Cadre Pension Plan benefit if such benefit
is determined using U.S.-sourced compensation. 




- 11 -

--------------------------------------------------------------------------------





3.4.
Benefit Calculations



(a)
For any Participant, the benefit under this Plan shall be the sum of the value
of: (i) Restricted Benefits under Section 3.1, as applicable; and (ii) Cadre
Benefits under Section 3.3, as applicable, minus (iii) the benefit paid to the
Participant in connection with the change of control resulting from the Orion
Merger and any other benefit paid to the Participant from the Plan.



(b)
Except as otherwise provided in the Plan, actuarial equivalence under the Plan
shall be determined using the applicable actuarial factors in the DEPP as of the
determination date.



3.5.
Duplication of Benefits



There shall be no duplication of benefits payable under this Plan and under any
other plan sponsored by the Company, except as otherwise determined to be
appropriate by the Plan Administrator. If a Participant, Spouse or other
Beneficiary, or alternate payee, if any, shall be eligible for a benefit under
any such plan other and shall also be eligible for a benefit hereunder based
upon the same period of service by the Participant, then the amount of such
other benefit due or paid to such Participant, Spouse or other Beneficiary (or
the actuarial equivalent thereof where necessary or appropriate) shall be
deducted from the benefit payable hereunder for such period of service, except
as otherwise determined by the Plan Administrator. The Plan Administrator is
further authorized to offset any benefit due hereunder as a result of benefits
due or paid to a Participant, Spouse or other Beneficiary under another plan
sponsored by the Company.




- 12 -

--------------------------------------------------------------------------------






ARTICLE IV


DISTRIBUTION OF RESTRICTED AND CADRE BENEFITS


4.1.
Form of Payment



(a)
Annuity Options



Subject to the special rules provided in this Section 4.1, a Participant’s
vested Restricted Benefits and Cadre Benefits shall be payable in one of the
actuarially equivalent life annuities described below. In the event the
Participant does not select a form of payment, the following default provisions
will apply. If a Participant is married or has a domestic partner (as defined in
the DEPP) when the Participant Separates from Service, then the Participant’s
vested Restricted Benefits and Cadre Benefits shall be paid in the form of a
100% joint and survivor annuity. If a Participant does not have a Spouse or
domestic partner when the Participant Separates from Service, then the
Participant’s vested Restricted Benefits and Cadre Benefits shall be paid in the
form of a single life annuity. A Participant may elect an optional form of
payment from the list of actuarially equivalent life annuities (within the
meaning of Treas. Reg. section 1.409A-2(b)(2)(ii)) described below. The election
of an optional form of payment by the Participant shall be made without regard
to the timing or form of payment elected by the Participant under the DEPP and
must occur prior to the month in which benefit payments under the Plan are
scheduled to commence.
The optional forms of payment are:


A.    Single life annuity


B.    50% joint and survivor annuity


C.    100% joint and survivor annuity


For Restricted Benefits, to the extent the Participant is eligible to elect it,
any of the three options described above - single life annuity, 50% joint and
survivor annuity, or 100% joint and survivor annuity - with a Guaranteed Payout
Option.
The Guaranteed Payout Option is an additional option elected in conjunction with
one of the life annuities otherwise available as a form of distribution under
the Plan. The Guaranteed Payout Option provides reduced benefits that are
payable monthly during the Participant's and surviving annuitant's lifetime(s),
with any remaining guaranteed payout amount paid in the form of a single lump
sum payment in the first month following the death of the last annuitant. Unless
a Participant has (i) accrued less than 10 years of Eligibility or Vesting
Service (as determined under the Dow Employees' Pension Plan) and (ii) is
considered Totally Disabled as defined under the Dow Employees' Pension Plan, a
Participant may elect the Guaranteed Payout Option.


- 13 -

--------------------------------------------------------------------------------





The amount of the guaranteed payout shall equal the excess, if any, of (i) the
Participant's account balance from a vested Restricted Benefit determined on the
date the Participant Separates from Service over (ii) the sum of all monthly
benefits payments made before the date of death of the last annuitant to die.
The Guaranteed Payout amount shall be paid to the Participant's remaining
Beneficiary as determined in Section 1.4.


(b)
Small Benefits



Notwithstanding the provisions in this Section 4.1, if the present value of a
Participant’s vested Restricted Benefits (if any) and vested Cadre Benefits (if
any) as of the date the Participant Separates from Service is equal to or less
than $100,000, such benefits will instead be paid as a single lump sum payment
at the time provided in Section 4.2(b). If a Participant has a benefit under
this Plan and The Dow Chemical Company Executives’ Supplemental Retirement Plan
- Supplemental Benefits, such benefits will be aggregated for purposes of
determining if the $100,000 threshold is met, to the extent required by section
409A of the Code. This Section 4.1(b) shall apply, to the extent permitted by
409A of the Code, with respect to benefits to which the Participant accrues a
legally binding right on or after the closing date of the transaction described
in the Agreement and Plan of Merger.
4.2.
Date of Payment



(a)
Annuities



Subject to the delay for Key Employees, vested Restricted Benefits and vested
Cadre Benefits shall be payable commencing in the first month following the
Participant’s Separation from Service.
(b)
Small Benefits



Subject to the delay for Key Employees, a Participant’s vested Restricted
Benefits and vested Cadre Benefits that satisfy the description of small
benefits in Section 4.1(b) shall be paid as a single lump sum in the third month
following the Participant’s Separation from Service.
(c)
Delay for Key Employees



Notwithstanding the foregoing, in the event the Participant is a Key Employee,
then upon the Participant’s Separation from Service, distribution of the
Participant’s vested Restricted Benefit and vested Cadre Benefits shall be
delayed until the seventh month following the date of the Participant’s
Separation from Service (or if earlier, the date of the Participant’s death).
Amounts otherwise payable to the Participant during such period of delay shall
be accumulated and paid in the seventh month following the Participant’s
Separation from Service, along with interest on the delayed payments.    


- 14 -

--------------------------------------------------------------------------------





4.3.
Optional Lump Sum Distribution for Restricted Benefits and Cadre Benefits



(a)
Eligibility and Payment



Notwithstanding any other provision of the Plan, a Participant who is eligible
for Restricted Benefits or Cadre Benefits may receive such benefits in the form
of a Lump Sum Distribution if the Participant meets the eligibility requirements
of this Section 4.3. A “Lump Sum Distribution” is a single payment that is
payable in the amount, on the terms and under the conditions set forth in this
Section 4.3.
(i)
Eligibility



A Participant shall be eligible to elect a Lump Sum Distribution only if he
meets the written eligibility requirements that are established by The Dow
Chemical Company (acting through the VPHR or another officer, employee or
committee to whom this responsibility is delegated), and that are in effect on
the date the Participant submits his election pursuant to this Section 4.3. A
Participant shall be notified in writing of his eligibility to elect a Lump Sum
Distribution.
(ii)
Election of Lump Sum Distribution



A Participant who is eligible and wishes to elect a Lump Sum Distribution shall
make his election in writing, on a form provided by the Plan Administrator for
such purpose, and shall submit his election to the Plan Administrator at least
12 months before his Separation from Service Date.
In the event such Participant Separates from Service prior to the 12-month
anniversary of the date he submitted his written election, his election shall be
disregarded and his benefit shall be payable, if at all, in accordance with
Section 4.1.
(iii)
Payment Date



A Lump Sum Distribution validly elected under this Section 4.3 shall be paid on
the first day of the first month following the fifth anniversary of the
Participant’s Separation from Service Date. For the avoidance of doubt, such
date of payment is intended to comply, and shall be construed to comply, with
section 409A(a)(4)(C)(ii) of the Code.
(iv)
Death



If a Participant who has validly elected a Lump Sum Distribution dies after
Separation from Service but before such Lump Sum Distribution is paid to him,
his Beneficiary shall be paid an amount based on the Lump Sum Distribution
determined under this Section 4.3. Such amount shall be paid on the first day of
the month immediately following the month in which the Participant’s death
occurs.


- 15 -

--------------------------------------------------------------------------------





If a Participant who has elected a Lump Sum Distribution dies before Separation
from Service, his election shall be void and his Beneficiary shall receive the
payment set forth in Section 4.5(a).
If a Participant dies after receiving a Lump Sum Distribution, no death benefit
shall be payable from the Plan on his behalf.
(v)
No Other Payments



Any amount paid to a Participant or his Beneficiary under this Section 4.3 shall
represent the full benefit payable under the Plan to such Participant or
Beneficiary, and shall be in lieu of any other payment that otherwise would have
been made under the terms of the Plan.
(b)
Amount of Lump Sum Distribution



If a Participant is eligible for a Lump Sum Distribution under Section 4.3(a),
the amount of his Lump Sum Distribution shall equal the sum of his Restricted
Lump Sum Benefit and his Cadre Lump Sum Benefit, increased with interest from
the Participant’s Lump Sum Determination Date through the payment date at the
rate of return, compounded monthly, under the Ten-Year U.S. Treasury Note Plus
Fund established under The Dow Chemical Company Elective Deferral Plan
(Post-2004) (the “EDP”), or the comparable fund under the EDP if the Ten-Year
U.S. Treasury Note Plus Fund is no longer offered under the EDP.
For purposes of these calculations:
(i)
Lump Sum Determination Date. The Participant’s Lump Sum Determination Date is
the first day of the month immediately following the month in which such
Participant’s Separation from Service Date occurs.



(ii)
Restricted Benefit. If a Participant is eligible for Restricted Benefits, his
Restricted Lump Sum Benefit shall equal the net value of his Restricted Benefit
expressed as an account balance, minus the benefit paid to the Participant in
connection with the change of control resulting from the Orion Merger and minus
any other benefit paid to the Participant from the Plan. Such amount shall be
determined as of the Participant’s Lump Sum Determination Date by the Plan’s
actuaries in accordance with Section 3.1 and such rules as may be prescribed by
the Plan Administrator.



(iii)
Cadre Benefit. If a Participant is eligible for Cadre Benefits, his Cadre Lump
Sum Benefit shall equal the net value of his Cadre benefit expressed as an
account balance, minus the benefit paid to the Participant in connection with
the change of control resulting from the Orion Merger and any other benefit paid
to the Participant from the Plan. Such amount shall be determined as of the
Participant’s Lump Sum Determination Date by the Plan’s actuaries in accordance
with Section 3.3 and such rules as may be prescribed by the Plan Administrator.





- 16 -

--------------------------------------------------------------------------------





4.4.
Change Of Control



Notwithstanding the foregoing, in the event of a Change of Control, a
Participant’s vested Restricted Benefits and vested Cadre Benefits accrued under
this Plan shall become payable immediately and shall be paid as a single lump
sum payment within 90 days after the Change of Control, provided that the
Participant shall not be able to designate the tax year in which such lump sum
payment will occur. This section 4.4 shall not apply to Participants who are
employees of Dow Corning Corporation in the case of a Change of Control that
occurs prior to January 1, 2018.
4.5.
Benefit Payments Upon Death



(a)
Death Prior to Commencement of Benefit Payments



In the event of a Participant’s death before the month in which benefit payments
commence under Section 4.2, death benefits equal to the Participant’s vested
Restricted Benefits and vested Cadre Benefits shall be paid in the first month
following the month in which the Participant dies. The death benefit shall be
payable in a lump sum to the Participant’s Beneficiary.
(b)
Death after Commencement of Benefit Payments



In the event of a Participant’s death after benefit payments have commenced
under Section 4.2, the death benefit, if any, payable hereunder shall be paid in
accordance with the applicable form of payment specified in Section 4.1(a) and
any optional form of payment elected by the Participant (if applicable).
4.6.
Permitted Accelerations of Distribution



A Participant’s benefits shall be paid earlier than the date(s) specified in
Sections 4.2, 4.3 or 4.4 under the following circumstances, each only to the
extent permitted under section 409A of the Code:
(a)
Ethics Agreement. To the extent necessary for the Participant to comply with an
ethics agreement with the Federal government, and to the extent reasonably
necessary to avoid the violation of applicable Federal, state or local ethics
law or conflicts of interest law, to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(iii);



(b)
Income Tax Obligations. To comply with state, local or foreign tax obligations
that apply to amounts deferred under the Plan before the amounts are paid or
made available to the Participant, to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(xi);





- 17 -

--------------------------------------------------------------------------------





(c)
FICA Obligations. To the extent necessary to pay FICA tax on compensation
deferred under the Plan and to pay federal state, local or foreign income tax at
the source on wages resulting from the payment of such FICA tax, to the extent
permitted by Treas. Reg. § 1.409A-3(j)(4)(vi);



(d)
Section 409A Violations. To the extent required to be included in income as a
result of a violation of section 409A of the Code, to the extent permitted by
Treas. Reg. § 1.409A-3(j)(4)(vii);



(e)
Debt Owed to the Company. To the extent necessary to satisfy a debt of the
Participant to the Company and to the extent permitted by Treas. Reg. §
1.409A-3(j)(4)(xiii), where (i) such debt is incurred in the ordinary course of
the employee-employer relationship, (ii) the entire amount used to satisfy such
debt in any fiscal year of the Company does not exceed $5,000 and (iii) the
offset against such debt is made at the same time and in the same amount as such
debt otherwise would have been due and collected from the Participant;



(f)
Disputed Amounts. To the extent of any settlement between the Company and the
Participant of an arm’s length bona fide dispute as to the Participant’s right
to a deferred compensation amount under the Plan, and to the extent permitted by
Treas. Reg. § 1.409A-3(j)(4)(xiv), provided that such settlement amount is at
least 25 percent less than the present value of the disputed amount and is not
made at the same time as or proximate to a downturn in the financial health of
the Employer; and



(g)
Other Permissible Circumstances. In the sole discretion of the Plan
Administrator, under any other circumstance permitted under section 409A of the
Code.



4.7.
Permitted Delays in Distribution



Notwithstanding any other provision of the Plan to the contrary, amounts payable
hereunder may be delayed after the date(s) specified under this Article 4 under
the following circumstances, each to the extent permitted under section 409A of
the Code:
(a)
§ 162(m). Payment may be delayed if the Company reasonably anticipates that if a
payment were made as scheduled, the Company’s deduction with respect to such
payment would not be permitted under section 162(m) of the Code, provided that
payment shall be made upon the earlier of (i) the earliest date upon which the
Company reasonably anticipates that the Company’s deduction of the payment will
not be limited or eliminated by the application of section 162(m) of the Code
and (ii) if the Participant experiences a Separation from Service, as soon as
practicable following such Separation from Service in the calendar year of such
Separation from Service (or, if later, no later than 2½ months following
Separation from Service), subject to the delay, if applicable, set forth in
Section 4.2(c).





- 18 -

--------------------------------------------------------------------------------





(b)
Federal Securities Laws. Payment may be delayed if the Company reasonably
anticipates that the making of a payment would violate Federal securities laws
or other applicable law, provided that the payment is made at the earliest date
at which the Company reasonably anticipates that the making of the payment will
not cause such violation; and



(c)
Other Events as Permitted by § 409A. Payment may be delayed upon such other
events or conditions as may be permitted in regulations or other guidance issued
under section 409A of the Code.



4.8.
Administrative Provisions Regarding Distributions



(a)
Domestic Relations Orders. Upon receipt of a valid domestic relations order, as
determined by the Plan Administrator pursuant to Treas. Reg. §
1.409A-3(j)(4)(ii) and the domestic relations order procedures applicable to the
Plan (the “Procedures”), that requires distribution of all or a portion of a
Participant’s vested benefit under the Plan to an alternate payee, the required
distribution(s) shall be paid to the alternate payee in accordance with such
order, to the extent not already paid to a Participant or Beneficiary. Except as
otherwise provided in the Procedures, however, a domestic relations order shall
be valid with respect to the Plan only if it is a shared payment order (i.e., it
assigns to an alternate payee all or a portion of the benefit payments that will
be paid to the Participant if, as and when they are paid to the Participant).
References in the Plan to Participants shall include alternate payees to the
extent required by an applicable valid domestic relations order.



(b)
Incompetence. If the Plan Administrator determines that any person entitled to
receive benefits hereunder is not physically or mentally capable of electing the
time or form, or receiving or acknowledging receipt, of benefits under the Plan,
the Plan Administrator may make benefit payments to the court-appointed legal
guardian of the such person, to an individual who has become the legal guardian
of such person by operation of state law, or to another individual whom the Plan
Administrator determines is the appropriate person to receive such benefits on
behalf of the person entitled to receive benefits.



(c)
Unclaimed Payments and Lost or Missing Participants. Benefits that the Plan is
unable to pay because a Participant, Beneficiary, Spouse, domestic partner or
other intended recipient has not been located, and benefit payments made by
checks that are not cashed or deposited or by electronic funds transfers or
other payment methods that are not completed and any benefits to which such
benefit payments relate, shall be forfeited if the Plan is not able to locate
the intended recipient, or the payment is not completed, within one year after
the Plan first attempts to make the payment. The Plan Administrator is entitled
to rely on the last address provided to the Plan by the intended recipient and
has no obligation to search for or ascertain such individual’s whereabouts.



(d)
Incorrect Payment of Benefits. If the Plan Administrator determines in its sole
discretion that the Plan made an overpayment of the amount of any benefits due
any payee under the Plan, and that a correction is necessary or desirable under
the law, then to the extent permitted by section 409A of the Code, the Plan may
recover the amounts either by requiring the payee to return the excess to the
Plan, by reducing any future Plan payments to the payee or by any other method
deemed reasonable by the Plan Administrator.





- 19 -

--------------------------------------------------------------------------------





(e)
Administrative Delay. The Plan Administrator may make payment on any day later
than the date specified in the Plan as a result of administrative delay to the
extent that such payment is treated as being paid on the date specified in the
Plan under Treas. Reg. section 1.409A-3(d), which generally permits payment to
be made later within the same calendar year, or, if later, within 2½ months
following the date specified in the Plan, provided that the Participant is not
permitted to designate the taxable year of payment.



4.9.
Disputed Payments and Refusals To Pay



If a Participant or Beneficiary believes he is entitled to have received a
benefit but has not received payment, the Participant or Beneficiary must accept
any payment made under the Plan and make prompt, reasonable, good faith efforts
to collect the remaining portion of the payment, as determined under Treas. Reg.
§ 1.409A-3(g). For this purpose (and as determined under such regulation),
efforts to collect the payment will be presumed not to be prompt, reasonable,
good faith efforts unless the Participant or Beneficiary provides notice to the
Plan Administrator within 90 days of the latest date upon which the payment
could have been timely made in accordance with the terms of the Plan and the
regulations under section 409A of the Code, and unless, if not paid, the
Participant or Beneficiary takes further enforcement measures within 180 days
after such latest date. The requirements of this Section 4.9 shall be in
addition to, and shall not supersede or be superseded by, the provisions of
Section 6.5.




- 20 -

--------------------------------------------------------------------------------






ARTICLE V


FINANCING OF BENEFITS


5.1.
Source of Funds



The entire cost of providing benefits under the Plan shall be paid by the
Company out of its current operating budget, and the Company shall not be
required under any circumstances to fund its obligations under the Plan.
Notwithstanding the foregoing, the Company may, at its sole option, informally
fund its obligations under the Plan in whole or in part by the creation of book
reserves, the establishment of a grantor trust, the purchase of insurance and
other assets, or by other means. In no event shall any Participant or
Beneficiary have any incidents of ownership of any such insurance contracts or
other assets. In addition, no Participant or Beneficiary shall be named a
beneficiary under any such insurance contract. If the Company informally funds
the Plan, in whole or in part, the manner of such informal funding and the
continuance or discontinuance of such informal funding shall be in the sole
discretion of the Company.
5.2.
General Creditor



Participants and Beneficiaries shall be regarded as unsecured general creditors
of the Company with respect to any rights derived by the Participants and
Beneficiaries from the existence of the Plan. Title to and beneficial ownership
of any Company assets (including any assets that may be held in trust) which may
be used to satisfy the Company’s obligation for payment of benefits shall remain
solely that of the Company.
5.3.
Liability of the Company



Nothing in this Plan shall constitute the creation of a trust or other fiduciary
relationship between the Company, its agents, representatives or other employees
dealing with the Plan and any Participant, Beneficiary or other person. The
obligations of the Company under the Plan shall be limited to an unfunded and
unsecured promise to pay.
5.4.
Assignment



Except as provided in Section 4.8(a) (regarding domestic relations orders), no
benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempt shall be void; nor shall any such benefit be in any manner liable
for or subject to the debts, contracts, liabilities, engagements except as may
be legally required.
This Section 5.4 shall not prevent the obligations and rights of the Company
under this Plan to be encumbered in the event of the Company’s insolvency,
however.




- 21 -

--------------------------------------------------------------------------------






ARTICLE VI


PLAN ADMINISTRATION


6.1.
Duties And Powers of the Plan Administrator



The Plan Administrator shall be responsible for the administration of the Plan
and shall have the exclusive power and authority to control and manage the
operation and administration of the Plan. However, any discretionary actions
regarding Section 16 Employees, as defined by the Securities Exchange Act of
1934 and determined by the Plan Administrator, are reserved for the Board.
The principal duty of the Plan Administrator shall be to see that the Plan is
carried out in accordance with its terms. Except as provided in Sections 6.2 and
6.5, the responsibility and authority of the Plan Administrator shall include,
but shall not be limited to, the following duties and powers:


(a)
To promulgate and enforce such rules and regulations and prescribe the use of
such forms as he shall deem necessary or appropriate for the proper and
efficient administration of the Plan;



(b)
To interpret the Plan and to resolve any possible ambiguities, inconsistencies
and omissions therein or therefrom;



(c)
To decide all questions of fact arising under the Plan;



(d)
To prepare and disseminate communications to Participants and Beneficiaries as
are necessary or appropriate to properly administer the Plan; and



(e)
To retain third party administrators, consultants, accountants, actuaries and
other individuals or entities as he deems necessary or advisable to assist him
in fulfilling his responsibilities under the Plan, consistent with The Dow
Chemical Company’s guidelines on hiring and retention of outside service
providers, monitor the performance of such individuals and entities, decide
whether to discontinue the services of such individuals and entities, and make
payment to such individuals and entities in accordance with the terms of the
Plan; and



(f)
To settle or compromise any claim or dispute involving the Plan and enforce any
release of a claim against the Plan or any covenant not to sue the Plan.



6.2.
Designation of Additional Administrators and Allocation and Delegation of
Administrative Responsibilities



(a)
Designation of additional administrators. The Dow Chemical Company, as the Plan
sponsor, may designate one or more persons, groups of persons, or entities to
serve as the Plan Administrator, Initial Claims Reviewer or Appeals
Administrator, in addition to or in lieu of the Plan Administrator, Initial
Claims Reviewer or Appeals Administrator named in the plan document, through an
action of the Board or through a written designation signed by the VPHR or the
Global Benefits Director each acting individually, or such other person as the
Board shall designate. Any such designation shall set forth in general or
specific terms such designee’s responsibilities and authority, and the designee
shall acknowledge in writing that he or it has agreed to take on such
responsibility.





- 22 -

--------------------------------------------------------------------------------





(b)
Allocation of administrative responsibilities. The Plan Administrators may
allocate their administrative responsibilities in a written document delineating
the responsibilities and authority assigned to each administrator and, if
applicable, the period for which such allocation shall be in effect. Similarly,
if the Initial Claims Reviewer or the Appeals Administrator consists of more
than one person, group of persons or entity, such Initial Claims Reviewer or
Appeals Administrator may allocate its administrative responsibilities among
such persons, groups of persons or entities in a written document delineating
the responsibilities and authority assigned to each and, if applicable, the
period for which such allocation shall be in effect.



(c)
Delegation of administrative responsibilities. The Plan Administrators, Initial
Claims Reviewer and Appeals Administrator may designate other persons, groups of
persons or entities to carry out their responsibilities under the Plan in a
writing that sets forth the responsibilities assigned to the delegee and, if
applicable, the period for which such delegation shall be in effect. Any such
designation shall set forth in general or specific terms the delegee’s
responsibilities and authority, and the delegee shall acknowledge in writing
that he or it has agreed to take on such responsibility.



(d)
Authority of additional administrators and delegees. Unless the instrument
designating an administrator or delegating authority to a delegee specifies
otherwise, the designee or delegee shall have the same discretionary powers in
carrying out such allocated or delegated responsibility as the allocator or
delegor would have if it had carried out the responsibility itself, and the
provisions of Section 6.3 shall apply to the administrator or delegee.



6.3.
Decisions of Administrators



(a)
The Plan Administrator, Initial Claims Reviewer and Appeals Administrator shall
have the sole and absolute discretion to interpret Plan documents, make findings
of fact and decide any matters arising with respect to their assigned duties and
powers under the Plan, and may adopt such rules and procedures as they deem
necessary, desirable or appropriate to carry out their responsibilities under
the Plan. In particular: (i) the Plan Administrator shall have the sole and
absolute discretion to decide administrative issues and to exercise the duties
and powers set forth in Section 6.1 and shall have such discretionary power as
may be necessary in order to carry out those duties and powers; and (ii) the
Initial Claims Reviewer and Appeals Administrator shall have the sole and
absolute discretion to decide claims and appeals as described in Section 6.5 and
to exercise the duties and powers set forth in Section 6.5, and shall have such
discretionary power as may be necessary in order to carry out those duties and
powers.





- 23 -

--------------------------------------------------------------------------------





(b)
The determinations and rules of the Plan Administrator, Initial Claims Reviewer
and Appeals Administrator or other administrator upon any question of fact,
interpretation, definition or procedure relating to the Plan or any other matter
relating to the Plan shall be conclusive and binding on all persons having an
interest in the Plan, except that (i) the determinations of the Initial Claims
Reviewer are subject to review by the Appeals Administrator; and (ii) the
determinations of the Initial Claims Reviewer and the Appeals Administrator are
subject to the interpretations of the Plan document by the Plan Administrator.
If challenged in court, the determinations of the Plan Administrator, Initial
Claims Reviewer and Appeals Administrator shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence presented to or considered by Plan Administrator, Initial
Claims Reviewer or Appeals Administrator at the time of its determination.



6.4.
Indemnification



The Plan Administrator, Initial Claims Reviewer, Appeals Administrator, any
delegee of the Plan Administrator, Initial Claims Reviewer or Appeals
Administrator (irrespective of whether such delegation is provided in writing,
orally or by action), and any officer, employee, or former employee of a Company
who acts on behalf of the Plan Administrator, Initial Claims Reviewer, Appeals
Administrator, or delegee with respect to the Plan, is entitled to all
indemnification rights provided to a person in these roles under The Dow
Chemical Company’s Bylaws (and any future enhancements to those rights),
including indemnification under Section 6.1 and Section 6.2 of The Dow Chemical
Company’s Bylaws (or any successor provisions thereto). Notwithstanding the
foregoing, nothing in this indemnification provision extends any indemnification
rights to any third-party service providers, except for any indemnification
rights that may be provided in written contracts between The Dow Chemical
Company or the Plan and such third-party service providers.
6.5.
Claim and Review Procedure



(a)
Initial Claims. If the Initial Claims Reviewer receives a written claim for
benefits from a Participant or other individual, the Initial Claims Reviewer
shall review such claim in accordance with this Section 6.5. If the Initial
Claims Reviewer determines that such claim should be denied in whole or in part,
the Initial Claims Reviewer shall, in writing, notify such claimant within 90
days of receipt of such claim that his claim has been denied, unless special
circumstances require an extension of time for processing. If an extension is
required, the Initial Claims Reviewer shall give the claimant written notice and
reason for the need for extension and the date by which a decision is expected
within the original 90-day period. In no event shall the decision take longer
than 180 days after receipt of the claim. If the claim is denied, the Initial
Claims Reviewer shall set forth in writing the specific reasons for such denial
and such notification shall:



i.
state the reason why the claim is being denied;



ii.
set forth the pertinent sections of the Plan relied upon;





- 24 -

--------------------------------------------------------------------------------





iii.
if applicable, set forth an explanation of any additional material or
information necessary for the claimant to perfect his claim and an explanation
of why such material or information is necessary; and



iv.
set forth an explanation of how the claimant can obtain review of such denial,
including a statement of the claimant’s right to bring a civil action following
an adverse benefit determination.



The claimant may submit written comments, documents, records and other
information relating to the claim for benefits. Further, the claimant shall be
provided, upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits.
(b)
Appeals. Within 60 days after receipt by the claimant of such notice, such
claimant may request, by mailing or delivery of written notice to the Appeals
Administrator, a review by the Appeals Administrator of the decision denying the
claim. If the claimant fails to request such a review within such 60-day period,
it shall be conclusively determined for all purposes of this Plan that the
denial of such claim by the Initial Claims Reviewer is correct.



The Appeals Administrator shall notify a claimant of its determination on appeal
within a reasonable period of time, but not later than 60 days after receipt of
the claimant’s request for review, unless the Appeals Administrator determines
that special circumstances require an extension of time for processing the
appeal. If the Appeals Administrator determines that an extension of time for
processing the appeal is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 60-day period.
In no event shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate: (i) the special
circumstances necessitating the extension and (ii) the date by which the Appeals
Administrator expects to render a determination.
If the claim is denied, the Appeals Administrator shall set forth in writing the
specific reasons for such denial and such notification shall:
(i)
state the reason for denial of the claim;



(ii)
set forth the pertinent Sections of the Plan relied upon; and



(iii)
state that the claimant may bring a civil action under ERISA section 502(a) in
federal court, provided the claimant institutes such legal proceeding within the
time periods provided in Section 6.6.



The claimant shall be provided, upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.


- 25 -

--------------------------------------------------------------------------------





A claim for a benefit under this Section 6.5 shall include any Applicable Claim
as defined in Section 6.6.
6.6.
Commencement of Legal Action



(a)
An Applicable Claim may not be filed in any court until the claimant has
exhausted the claims review procedures described in Section 6.5, and unless such
claim or action is filed in a court with jurisdiction over such claim or action
no later than the earlier of: (I) 180 days after the mailing or delivery of the
adverse determination by the Appeals Administrator; or (II) one year after:



(i)
in the case of a claim or action to recover benefits allegedly due to the
claimant under the terms of the Plan or to clarify the claimant’s rights to
future benefits under the terms of the Plan, the earliest of (i) the date the
first benefit payment was actually made, (ii) the date the first benefit payment
was allegedly due, and (iii) the date the Plan first repudiated its alleged
obligation to provide such benefits (regardless of whether such repudiation
occurred before or during the administrative review process),



(ii)
in the case of a claim or action to enforce an alleged right under the Plan
(other than a right to benefits which are subject to Section 6.6 (a)(i)), the
date the Initial Claims Reviewer or Appeals Administrator first denied the
claimant’s request to exercise such right, regardless of whether such denial
occurred during the administrative review process,



(iii)
in the case of any other claim or action described in Section 6.6 (b)(iv), the
earliest date on which the claimant knew or should have known of the material
facts on which such claim or action is based, regardless of whether the claimant
was aware of the legal theory underlying the claim or action,



provided that if a request for administrative review, timely made in accordance
with Section 6.5, is pending before the Initial Claims Reviewer or Appeals
Administrator when the period described in this Section 6.6 expires, the
deadline for filing such claim or action in a court with proper jurisdiction
shall be extended to the date that is 180 days after the mailing or delivery of
the adverse determination by the Appeals Administrator.
The period described by this Section 6.6 is hereafter referred to as the
“Applicable Limitations Period.” The Applicable Limitations Period replaces and
supersedes any limitations period ending at a later time that might otherwise be
deemed applicable under state or federal law in the absence of this Section 6.6.
Except as provided in the following two sentences, a claim or action filed after
the expiration of the Applicable Limitations Period shall be deemed time-barred.
The Applicable Limitations Period may be extended by the VPHR or his designee in
his sole discretion upon a showing of exceptional circumstances that, in the
opinion of the VPHR or his designee provide good cause for an extension. The
exercise of this discretion is committed solely to the VPHR or his designee, and
is not subject to review.


- 26 -

--------------------------------------------------------------------------------





(b)
For purposes of this Section 6.6, an Applicable Claim is:



(i)
a claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law,



(ii)
a claim or action to clarify rights to future benefits under the Plan,



(iii)
a claim or action to enforce rights under the Plan, or



(iv)
any other claim or action that (i) relates to the Plan, and (ii) seeks a remedy,
ruling, or judgment of any kind against the Plan, the Company, the Plan
Administrator, the Initial Claims Reviewer, the Appeals Administrator or any
delegee of the Plan Administrator, Initial Claims Reviewer or Appeals
Administrator, or any officer, employee, or former employee of The Dow Chemical
Company or any entity within the Dow Controlled Group or other person who acts
on behalf of the Plan.



(c)
In the event of any Applicable Claim brought by or on behalf of two or more
claimants, this Section 6.6, including the Applicable Limitations Period, shall
apply separately with respect to each claimant.



6.7.
Forum Selection



(a)
To the fullest extent permitted by law, any putative class action lawsuit
relating to the Plan, the lawfulness of any Plan provision, the administration
of the Plan or the performance or non-performance of a Plan Administrator,
Initial Claims Reviewer, Appeals Administrator, their delegees or any officer,
employee or former employee of The Dow Chemical Company or any entity within the
Dow Controlled Group or other persons who act on their behalf with respect to
the Plan shall be filed in one of the following jurisdictions: (i) the
jurisdiction in which the Plan is principally administered, which is currently
within the territorial boundaries of the Northern Division of the United States
District Court for the Eastern District of Michigan; or (ii) the jurisdiction in
which the largest number of putative class members resides (or if that
jurisdiction cannot be determined, the jurisdiction in which the largest number
of class members is reasonably believed to reside).



(b)
If any putative class action within the scope of paragraph (a) above is filed in
a jurisdiction other than one of those described in paragraph (a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, all parties to such action
that are related to the Plan, including all alleged Participants and
Beneficiaries, shall take all necessary steps to have the action removed to,
transferred to or re-filed in a jurisdiction described in paragraph (a). Such
steps may include, but are not limited to, (i) a joint motion to transfer the
action; or (ii) a joint motion to dismiss the action without prejudice to its
re-filing in a jurisdiction described in paragraph (a), with any applicable time
limits or statutes of limitations applied as if the suit or class action
allegation had originally been filed or asserted in a jurisdiction described in
paragraph (a) at the same time that it was filed or asserted in a jurisdiction
not described therein.





- 27 -

--------------------------------------------------------------------------------





(c)
This provision does not relieve any putative class member from any obligation
existing under the Plan or by law to exhaust administrative remedies before
initiating litigation.





- 28 -

--------------------------------------------------------------------------------






ARTICLE VII


AMENDMENT AND TERMINATION OF THE PLAN


7.1.
Amendment



The Dow Chemical Company reserves the right amend the Plan at any time, with or
without notice, retroactively or prospectively, to the full extent permitted by
law. An action to amend the Plan may be taken by: (1) resolution of the Board;
(2) action of the Benefits Governance and Finance Committee, the President,
Chief Financial Officer, VPHR, or Global Benefits Director, each acting
individually; or (3) action of any other person or persons duly authorized by
the Board to take such action.
Notwithstanding the foregoing: (i) an amendment that affects only Section 16
Employees, as defined by the Securities Exchange Act of 1934 and determined by
the Plan Administrator, shall not be valid unless it is adopted or approved by
the Board; (ii) any amendment shall have prospective application only and shall
not reduce a Participant’s right to benefits accrued and vested under the Plan
as of the effective date of such amendment; and (iii) no amendment of the Plan
shall apply to amounts that were earned and vested (within the meaning of
section 409A of the Code and regulations thereunder) under the Plan prior to
2005, unless the amendment specifically provides that it applies to such
amounts. The purpose of this restriction is to prevent a Plan amendment from
resulting in an inadvertent “material modification” to amounts that are
“grandfathered” and exempt from the requirements of section 409A of the Code.
Any amendment of the Plan must be reviewed by an attorney in The Dow Chemical
Company’s Legal Department.
The authority of the Benefits Governance and Finance Committee, the President,
Chief Financial Officer, VPHR, and Global Benefits Director to amend the Plan
under this Section 7.1 may not be delegated.
7.2.
Termination



The Board reserves the right to terminate the Plan, subject to the conditions
set forth in this Section 7.2. A plan termination pursuant to this Section 7.2
shall be performed in a manner consistent with the requirements of section 409A
of the Code and any regulations or other applicable guidance issued thereunder.
Except as provided in this Section 7.2, no termination of the Plan shall reduce
a Participant’s right to benefits accrued and vested under the Plan as of the
effective date of such termination. Upon termination of the Plan, distributions
shall be made to Participants and Beneficiaries in the manner and at the time
described in Article IV, unless the Company determines in its sole discretion
that all such amounts shall be distributed upon termination in accordance with
the requirements of section 409A of the Code. Upon termination of the Plan, no
further benefit accruals shall be permitted.




- 29 -

--------------------------------------------------------------------------------






ARTICLE VIII


MISCELLANEOUS


8.1.
Plan Is Binding



This Plan shall be binding upon and inure to the benefit of the Company, its
successors, Participants, Beneficiaries, and their respective successors,
assigns, heirs, personal representatives, executors, administrators, and
legatees.
8.2.
Effect of Plan on Employer-Employee Relationship



(a)
Nothing contained herein shall in any manner affect any employment relationship
between the Company and any Employee or other individual, nor shall anything
contained herein be construed to enlarge upon or to add, directly or indirectly,
to the employment rights of any individual, except the right to become eligible
to become a Participant under the Plan subject to and as provided in the Plan
document.



(b)
The action of the Company in creating or amending the Plan or any other action,
either by the Company or by its employees, contemplated hereunder shall not be
construed to constitute or evidence any employer-employee relationship between
the Company and its employees. The Company shall have the absolute right at any
time to deal with any of its employees from the standpoint of the
employer-employee relationship as if the Plan had never been created.



8.3.
Governing Law



The Plan shall be administered, construed and enforced in accordance with ERISA,
and to the extent that ERISA has not preempted the laws of the State of Texas,
the laws of the State of Texas shall apply, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this provision to the substantive law of another jurisdiction.
8.4.
Tax Withholding



The Company shall have the right to withhold taxes from any payments made
pursuant to the Plan, or make such other provisions as it deems necessary or
appropriate to satisfy its obligations to withhold federal, state, local or
foreign income or other taxes incurred by reason of payments pursuant to the
Plan. In lieu thereof, the Company shall have the right, to the extent permitted
by section 409A of the Code and other provisions of law, to withhold the amount
of such taxes from any other sums due or to become due from the Company to the
Participant or any Beneficiary, upon such terms and conditions as the Company
may prescribe.


- 30 -

--------------------------------------------------------------------------------





8.5.
Savings Clause



If any provision of the Plan should be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.
8.6.
Notices



No notice, election or communication in connection with the Plan made or
submitted by any Participant, Employee, claimant or other person shall be
effective unless duly executed and filed with the Plan Administrator in the form
and manner required by the Plan Administrator.
8.7.
Waiver



No term, condition, or provision of the Plan shall be deemed waived unless the
purported waiver is in writing signed by the Plan Administrator. No waiver
signed by the Plan Administrator shall be deemed a continuing waiver unless so
specifically stated in the writing, and any such waiver shall operate only for
the stated period and only as to the specific term, condition, or provision
waived.
8.8
Reliance on Information Provided



The Company, Plan Administrator, Initial Claims Reviewer, Appeals Administrator,
and any person to whom the Plan’s operation or administration is delegated may
rely conclusively on any advice, opinion, valuation, or other information
furnished by any actuary, accountant, appraiser, legal counsel, or physician
whom such entity or person engages or employs. A good faith action or omission
based on this reliance is binding on all parties, and no liability can be
incurred for it except as the law requires.
8.9.
Plan Interpretation and Section 409A



Notwithstanding the other provisions hereof, to the extent legally required, the
Plan shall be construed and interpreted to comply with section 409A of the Code
and if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with section 409A of the Code or
regulations thereunder. However, in no event shall the Plan, the Plan
Administrator, the Initial Claims Reviewer, the Appeals Administrator, their
delegees, the Company, its officers, directors, employees, former employees,
parents, subsidiaries, or affiliates be liable for any additional tax, interest,
or penalty incurred by a Participant, Beneficiary or any other person as a
result of the Plan’s failure to satisfy the requirements of section 409A of the
Code, or as a result of the Plan’s failure to satisfy any other applicable
requirements for the deferral of tax.
8.10.
Plan Document



(a)
Scrivener’s errors. The Plan shall be applied and interpreted without regard to
any scrivener’s error in this instrument. The determination whether a
scrivener’s error has occurred shall be made by the VPHR in the exercise of his
best judgment and sole discretion, based on his understanding of the intent of
The Dow Chemical Company as settlor of the Plan, and taking into account such
evidence, written or oral, as he deems appropriate or helpful. The VPHR is
authorized to correct any scrivener’s errors he discovers in this instrument,
retroactively or prospectively.





- 31 -

--------------------------------------------------------------------------------





(b)
Plan document controls over prior agreements. Notwithstanding the provisions of
any agreement that was entered into with a Participant on or before December 31,
2008, the terms of the Plan shall control the accrual of any benefits and the
payment of any benefits under this Plan. The terms of the Plan shall supersede
the applicable terms of any such agreements that purported to control the
accrual and payment of nonqualified deferred compensation benefits under this
Plan.



8.11.
Privilege



If The Dow Chemical Company or other Company (or a person or entity acting on
behalf of The Dow Chemical Company or other Company) or a Plan Administrator,
Initial Claims Reviewer, Appeals Administrator, any delegee of the Plan
Administrator, Initial Claims Reviewer or Appeals Administrator, or any officer,
employee, or former employee of The Dow Chemical Company or any entity within
the Dow Controlled Group (an “Advisee”) engages an attorney, accountant,
actuary, consultant, or other person or entity to advise the Advisee on issues
related to the Plan or the Advisee’s responsibilities under the Plan (an
“Advisor”):
(a)
The Advisor’s client is the Advisee and not any Participant, Employee,
Beneficiary, Spouse or domestic partner, alternate payee, claimant, or other
person;  



(b)
The Advisee shall be entitled to preserve the attorney-client privilege and any
other privilege accorded to communications with the Advisor, and all other
rights to maintain confidentiality, to the full extent permitted by law; and



(c)
No Participant, Employee, Beneficiary, Spouse or domestic partner, alternate
payee, claimant, or other person shall be permitted to review any communication
between the Advisee and any of its or his Advisors with respect to whom a
privilege applies, unless mandated by a court order.



8.12.
Rules Of Construction



For purposes of the Plan, unless the contrary is clearly indicated by the
context:
(a)
the use of the masculine gender in this Plan shall also include within its
meaning the feminine gender and vice versa;



(b)
the use of the singular shall also include within its meaning the plural and
vice versa;





- 32 -

--------------------------------------------------------------------------------





(c)
the word “include” shall mean to include, but not to be limited to;



(d)
any reference to a statute or section of a statute shall further be a reference
to any successor or amended statute or section, and any regulations or other
guidance of general applicability issued thereunder;



(e)
the title of an officer, employee, or entity used in this Plan (including, but
not limited to, the title(s) referred to in the definitions of Plan
Administrator, Initial Claims Reviewer, and Appeals Administrator), means the
respective officer, employee, or entity of The Dow Chemical Company and means
any successor title to such position as such title may be changed from time to
time;



(f)
references to a Plan Administrator, Appeals Administrator, Initial Claims
Reviewer, officer or employee of the Company, or other person or entity with
responsibility or authority under the Plan shall include delegees (if any) of
such entity or person, with respect to such entity’s or person’s delegated
responsibilities; and



(g)
the captions and headings of each article, section, paragraph, and other
provision of the Plan are for convenience and reference only and are not to be
considered in interpreting the terms and conditions of the Plan.



[SIGNATURE PAGE FOLLOWS]




- 33 -

--------------------------------------------------------------------------------






 
*
*
*
 



IN WITNESS WHEREOF, the Global Benefits Director of Dow, who has been authorized
and empowered by The Dow Chemical Company to amend and restate the Plan, has
caused this restatement of the Plan to be executed on the date written below.




/s/ BRYAN JENDRETZKE
 
 
Bryan Jendretzke
 
 
Global Benefits Director
 
 
The Dow Chemical Company
 
 
 
 
 
Reviewed by Plan Administrator:
 
/s/ MARIA CURRERI
 
 
Maria Curreri
 
 
 
 
 
 
Reviewed by Legal Department:
 
/s/ BRITA JOHNSON
 
 
Brita Johnson



Dated: August 31, 2017




- 34 -